UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-2430


MOUSSA TCHIANI BOUKARI,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   September 13, 2013         Decided:   September 24, 2013


Before GREGORY, DUNCAN, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


William H. Brammer, Jr., Brammer Law Group, PLLC, Washington,
D.C., for Petitioner. Stuart F. Delery, Principal Deputy
Assistant Attorney General, Jennifer P. Levings, R. Khouri,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Moussa Tchiani Boukari, a native and citizen of Niger,

petitions for review of an order of the Board of Immigration

Appeals (Board) denying his motion to reopen.                   We have reviewed

the   administrative     record     and   the   Board’s       order    and   find   no

abuse   of   discretion.      See    8    C.F.R.   § 1003.2(a)         (2013).      We

accordingly deny the petition for review for the reasons stated

by the Board.        See In re: Boukari, (B.I.A. Oct. 24, 2012).                    We

dispense     with    oral   argument      because       the    facts     and     legal

contentions    are    adequately     presented     in    the    materials      before

this court and argument would not aid the decisional process.


                                                                  PETITION DENIED




                                          2